          Case 1:19-cr-00724-JGK Document 43 Filed 07/29/20 Page 1 of 1
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      July 28, 2020

BY ECF                                                        Application granted. The Government's
The Honorable John G. Koeltl                                  submissions are due by July 30, 2020.
United States District Judge                                  Responses and objections are due by August 7,
Southern District of New York                                 2020. SO ORDERED.
Daniel Patrick Moynihan U.S. Courthouse                       New York, NY        /s/ John G. Koeltl
500 Pearl Street                                              July 28, 2020     John G. Koeltl, U.S.D.J.
New York, NY 10007

       Re:     United States v. Jimmie Gilmore, 19 Cr. 724 (JGK)

Dear Judge Koeltl:

        With sincere apologies to the Court and to the defense, the Government writes respectfully
to seek an extension of the deadlines for Rule 404(b) notice, proposed voir dire, proposed requests
to charge, and motions in limine until Thursday, July 30, 2020. The undersigned inadvertently
missed those deadlines due to a calendaring error and did not realize the mistake until late last
night. The Government will of course consent to any additional time required by the defense to
submit its objections and responses.



                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney for the
                                               Southern District of New York


                                         by:       /s/ Jun Xiang
                                               Jun Xiang
                                               Assistant United States Attorney
                                               (212) 637-2289

CC (By ECF)
Zawadi Baharanyi, Esq.
Jennifer Brown, Esq.
